*1055The appeal from the order of fact-finding and disposition, which found that the father neglected the subject child and, inter alia, placed the child in the custody of the Westchester County Department of Social Services, must be dismissed, as the order was entered on the consent of the appealing party. No appeal lies from an order entered upon the consent of the appealing party (see Matter of Lemar H., 52 AD3d 602, 603 [2008]; Matter of Baby Girl M., 48 AD3d 569, 569 [2008]; Matter of Brian R., 48 AD3d 576, 577 [2008]; Matter of Angelique L., 42 AD3d 569, 571 [2007]; Matter of Jerome Marcel T., 28 AD3d 780, 780 [2006]). Dillon, J.E, Balkin, Leventhal and Chambers, JJ., concur.